lBovsmber30, 1951

Hon. L. E. King          opinion   HO. v-1362'
County Attorney
Sabine C~ounty           Re:   Rendition of a gas plant
Hemphill, Texas                fbr school taxes where
                               the Legislature directed
                               rendition to tilecounty
                               tax assessor-collector'
                               for division between two
                               school dfstrkts but the
                               districts have since been
Dear Sir:                      changed by con~solldations.
          We pefsr to gour'request for an opinion
of this-office conoernlng the rendition of a gas
plant fe~~sohool taxes where the Legislature in
1925 direotedrenditi-on to the county tax asseasor-
colleatur for division of taxes between two school
districts but the boundaries ef the districts have
since been changed by annexation. You state in
your letter In substance~the following Pactsr
          InMarch, 1925, the Legislature by
     amendatoryapecial law (R;B. 676, Spec.
     Laws 39th Leg., R.S. 1925, ch. 222, p.
     65%) recreated landredsPined Pineland
     Independent School District HO. 3 of
     Sablne C,ountyto ~l-nclade
                              a portion of
     Common School Mstrlct Ho. 31. Under
     ths boundary ~desorQytlonIn Section 1
     of,that,bill, one of the lines of the
     Pineland,Mstr1ict ran directly through
     the middle of Magnolia Gas Plant prop-
     erty which is nat owned by United Gas
     Pipeline Comparry:
          Section 2b of House Bill 676, stmra,
reads as follows:,
          'Befitsftmthwr~~~vvlUuU, ~that ,the~
     PIagnoliaGas Plantprupsrty;'Kfiich IS
     lmatwd~k$ thisb~ll ,one-halfin Plne-
     land Independent School District Bo. 3
     and one-half in the Comon School District
Hon. L. E. King, page 2   (V-1362)


    Ho. 31, be ,rwnderedto the county tax
    asssssCWaI!nually and he in making the
    assessment to sahool districts shall
    divide equally to both above named schools
    the amount ,oftaxes to be paid by said
    MagnoliasGas Plant and each of said dls-
    tficts shall receive ~totheir credit one-
    half of tha'amount of the entire valua-
    tion of the said Magnolia Gas Company
    plant."
         About tfirse-yaam ago, Bronson In-
    dependsnt School District Ro. 2 and Com-
    mon ScfioolDistrict Ho. 31 were consoli-
    dated'inackordanc~e with Article 2'806,
    V.C.S. As a result, the ,consolidated
    Brvnsa-~distrlet wasppaid one-half the
    taxes realized on such gas plant, end
    Pineland district the other half.
         Shvrtlg ther8aWer, .m Swptembsr 10,
    196, setlng under and Is ~aecordameawith,
    Section2 of Article 27kQe and Section 1
    of Article QT42f, V~.C.S.,the,Saline Coun-
    tT ~Sehvvl~
              Beard tluta~chwdfrom the,Bronson
    ditirlct a purtim of its ax-es (laclndlng
    that half' of.the gas plant vh%ch was form-
    erly wlthinths bounds of,Ci%maonSchool
    District Ro. 31) Andyannexed it to the
    Pinelam diatrictr This placed the entire
    property of the 'gasplant withln t@~,bound-
    a&es of one school district:,the~pineland
    InQepsndent School Distrlat No. 3,.as en-
    larged ,byanmxatiom.
         It is the view of the present owners
    of,such gasplantthat   ,timgshould con-
    tlnue~tb.~rends~~the~~entlmplant to the
    county tax assessor-collector for school t:,-:
    purposes. It ie your opinion that the
    owners should now render all of the plant
    to the tax assessor of the Plneland In-
    dependent School District for echo01 tax
    purposea.
          The question which now presents IQ*
     self and on which you desire our opinion
     isthisr
Hon. L. E. King, page 3    (V-1362)


          *Is the United Gas Pipeline Company
     now required to render the entire proper-
     ties of said Magnolia Gas Plant to the
     tax assessor of Plneland Independent
     School District Ho.'3?"
           Prior to the amendment of Section 3 of
Article VII of our Constitution In 1926, that sec-
tion authorized the Legislature to "provide for the
formation of school districts by general or special
law.’   The PineIand~Independent School District Ro.
3 of  Sablne County was created and enlarged by spe-
cial actsof the Legislature prior   to 1926. H.B.
;g;   Spec. Laws 35th Leg., R.S. 1917, oh. I32, p.
      H.B, 576, Spec. Laws 39th Leg., R.S. 1925, ch.
222: p. 658.
          Section 3 of Article VII, au ra as amend-
ed, speoiflcally authorizes the Legis   -l%-’
                                           a ure to ‘pro-
vlde for the formation     of school districts ,by general
laws" and, further, *to pass laws for the assessment
and collection of taxes in all said districts."
Therefore, except where seme right having its founaa-
tion in the Constitution will be lmpairea by the
change, the Legislature, by virtue of the above con-
stitutional provision, has authorltg to change by
general law the territorial     boundaries of any school
district and to provide the mode andagencies by,whlch
such change shall be effected. Prosper Independent
Schoo~l'Districtv. County School Trustees, 58 S.W.2d
5 (Tex:Comm~App. 1933); City of Beaumont Ind. School
Distrlc~.v':~Broadns.~,I%2   Sa.2d 406 Tex. Clv.,App:
1944, error ref.); &xIe LakzeIndepeAdent School Dis-
trict v. Columbus Independent School Mstrlct, 219
S.W.2d 741 (Tex. Civ. App. 1949, error ref.).
          Articles 2806, 2742e, and 2742f, V.C.S.,
are general lawa providing the mode and agencies for
changing the boundaries of school districts, such as
the Pineland and Bronson Independent Districts and
the Common School District herein involved. Your sub-
mitted facts state that the changes in the boundaries
of the Pineland District and the Common School Dls-
trict Ro. 31 were effected In accordance with those
general laws. We assume, for purposes herein, that
the boundaries of the Pineland District as so changed
are valid. See H.B. 86, Acts 52nd Leg., R.S. 3.951,
ch. 74, p. 119.
Hon. L, E, King, page 4   (V-1362)


          In 1924, when bg House Bill 676, su ra
the boundaries of the Pineland District were.  lxed
                                            --F-
to divide the properties of ,the thenMagnolia Gas
Plant, ~theLegislature saw need to-facllbtate the
aSS8SSStWnt,and collection,-of.schooltaxes as to
that plant, since portion5 of its ,propertieswere
located in two school distrlcts~ Accordingly, the
Legislature provided for the alleviation of that
problem in the enactment oftSection 2b of that bill.
But the circumstance which then activated the Legis-
lature to provide a8 to rendition of the plant and
distribution of school taxes thereon does not now
exist. The boundaries of the Plneland District have
been changed so as to include within the confines
of that one district the entire properties of the
gas plant. It is our opinion that Section 2b of
House Bill 676, su ra is no longer operative by
virtue of the erad  cation of the boundary line which
                 -#-'
occasioned its passage and by the lawful inclusion
in the Pineland District of all of the property of
the gas plant In question, It has been said that a
statute becomes inoperative for all practical pur-
poses when conditions have so changed that its ob-
iect has vanished and its reason has ceased. See
interstate Forwarding Co. v. Vineyard, 3 S,W,2d 947,
957 (Tex. Civ. App. 1928) reversed on other points,
121 Tex. 289 49 S.W.2d'~4i)3 (1932); Bills v, State,
42 Tex. 305 (1875); Chast1e;o.nCorporation v. Sin-
clair, 264 U,S, 543, 547 (1 24) .
           Section 3 of House Bill 796 su ra
eatingthe Plneland District, invoke5 ;o&D"i%ict
the general laws governing taxation by independent
eahool districts and providing the modes and. agencies
-for tax aseessmentand eolleetionwith%n such dls-
trlcts * You 0adv15e that.thePineland Mstrict, in
accordance  with Article 2791, V.C.S., ha5 its own
appointed tax assessor-collector and that with respect
to all other taxable properties in that diStriot, ren-
ditions are made to, and school taxes are collected
by, the special tax assessor-collectop of the district.
          Article 2791, su ran provides also for the
appointment of a board o+- equalization by the board
of trustees of the independent school district. It
provides further that the district shall have the
same power with referenoe to the assessment and col-
lection of taxes for free school purposes that are
Hon. L. E. King, page 5   (V-1362)


conferred by law upon the assessor and collector
of taxes in and for any incorporated city, town,
or village. Thus we are referred to Articles 1043
and 1044, which require renditions to the tax as-
sessor-collector for the taxing unit; to Article
1060a, which makes available all the provisions of
Title 122, R.C.S. 1925, insofar as necessary to
all school districts; and to Article 7211, which
also provides for renditions to the tax assessor-
collector for the taxing unit.
v. HIghland Park Ind. School Dis
S.W.28 184 (19371; Att'y Gen. 0
          Since under the facts submitted Section
2b of House Bill 676 does not, in our opinion, have
any present application to the gas plant in question,
we agree that the gas plant properties are now aub-
ject to the same general laws governing other tax-
able properties In the Pineland Independent School
District in the matter of assessment and collection
of Its school taxes. These general laws above re-
ferred to would require the United Gas Pipeline Com-
pany to render for school tax purposes its taxable
properties located entirely within that district to
the tax assessor-collector appointed for the Pineland
Independent School Distrlet 180.3.


          The United Gas Pipeline Company
     pr,opertglocated within the confines
     of one school district, Pineland In-
     dependent School Dlstrlet Ho. 3, should
     be rendered for school tax purposes to
     the special tax assessor-collector ap-
     pointed for that district. Section 2b of
     House Bill 676, Spec. Laws 39th Leg., R.S.
     1923, ch. 222, p. 558, requiring that
     property be rendered to the county tax
     assessor-collector 15 no longer operative
     under the submitted circumstances.
APPROVED:                       Your5 very truly,
3, C. D5vi5, Jr.                  PRICE DARIEL
County Affairs Division         Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant                  -/E?z2zr-
                                BY
Charles D. Mathews                   Chester E. Ollison
First Assistant                               Assistant

CEO;mh